DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (“LiDAR-based vehicle localization on the satellite image via a neural network”, Robotics and Autonomous Systems, Volume 129, July 2020, pages 1-11, https://doi.org/10.1016/j.robot.2020.103519, retrieved from the Internet on 9/1/2022) in view of Van Sickle et al (US20200364247).
Regarding claim 1, Fu teaches a computer implemented method for learning a neural network to determine a pose of a vehicle in an environment (abstract, We first design a neural network to extract and compare the spatial-discriminative feature maps of the satellite image patch and the LiDAR points, and obtain the probability of correspondence. Then based on the outputs of the network, a particle filter is used to obtain the probability distribution of the vehicle pose), comprising: 
obtaining, by a first processor, sensor data of the environment to provide a sensor-based image (page 1, section 1, ground-level image or LiDAR points acquired by the vehicle. The vehicle would necessarily have a processor to process the images; page 2 section 3, a single scan of LiDAR data; LiDAR image in fig. 2); 
performing a first feature extraction by the first processor, wherein features are extracted from the sensor-based image to provide a first feature map (the description of fig. 3 on page 3, The first part of the network extracts the feature maps (blue dotted boxes) of the satellite image and the LiDAR grid-map); 
obtaining, by the first processor, aerial image data of the environment (page 2 section 3, a satellite image patch; satellite image in fig. 2); 
performing a second feature extraction by the first processor, wherein features are extracted from the obtained aerial image data to provide a second feature map (page 3, the description of fig. 3, The first part of the network extracts the feature maps (blue dotted boxes) of the satellite image and the LiDAR grid-map); 
correlating, by the first processor, the first feature map with the second feature map to provide a correlation result (page 3, the description of fig. 3, These feature maps and their central part (red dotted boxes) are regrouped into two feature maps (the blue and red dotted cube) according to their sizes; page 3 section 3.2, match the LiDAR maps and the corresponding satellite image patch); and
obtaining, by the first processor, ground-truth data (description of fig. 5 on page 4, the ground truth position; page 4 section 4.1, we obtain the ground truth position of the vehicle).

Fu fails to teach learning, by the first processor, a neural network using both the correlation result and the ground-truth data, wherein learning the neural network includes learning the first feature extraction to extract a portion of features from the sensor-based image and learning the second feature extraction to extract a portion of features from the obtained aerial image data.

However Van Sickle teaches performing feature extraction on a sensor based image (para. [0026], [0038], Each vehicle 124 and/or mobile device 122 may include a camera that collects images. The images may be analyzed to identify objects or particular features in the image using an image processing technique; The control points may be determined from object recognition in the probe data (e.g., image data, LiDAR data, or other sensor data). That is, shapes or features identified in the probe data may be compared to a template to identify the objects) and an aerial image (para. [0040], When the feature identified from the probe data matches the feature identified from the low altitude aerial image);
correlating the extracted features (119 in fig. 2, para. [0037], The orthorectification module 119 is configured to correlate an aerial image collected at a low altitude aerial vehicle and/or a high altitude aerial vehicle and terrestrial sensor data collected at a terrestrial vehicle and including one or more control points. As described above, the probe data collected by the mobile device 122 and/or vehicle 124 may be terrestrial sensor data including the control points); and
learning a neural network (120-121 in fig. 2, para. [0045], The learned model 120 may include one or more neural network) using the correlation result (the output of 119 to model 120 in fig. 2) and ground-truth data (para. [0046], [0065], The learned model training device 121 is configured to define a learned model based using at least one control point form the terrestrial sensor data as ground truth for analysis of the aerial image; The learned model is trained based on ground truth including pixel data for objects in the aerial image and their known locations within the image. The ground truth may be defined according to the control points or the identified objects in the first aerial image), wherein learning the neural network includes learning the first feature extraction to extract a portion of features from the sensor-based image (para. [0046], The label module 117 or the learned model training device 121 configured to identify at least one control point based on the terrestrial sensor data and the aerial image of the geographic area) and learning the second feature extraction to extract a portion of features from the obtained aerial image data (para. [0046], [0067], [0071], The label module 117 or the learned model training device 121 configured to identify at least one control point based on the terrestrial sensor data and the aerial image of the geographic area; That is, based on the trained learned model, pixel values from the additional aerial image are analyzed to identify one or more objects in the additional aerial image; The control points are also used to train a learned model for automatically detecting features from subsequent aerial images).

Therefore taking the combined teachings of Fu and Van Sickle as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Van Sickle into the method of Fu. The motivation to combine Van Sickle and Fu would be to improve the effectiveness, efficiency, and speed of map information detection (para. [0022] of Van Sickle).


Regarding claim 2, the modified invention of Fu teaches a method rotating, by the first processor, the first feature map before correlating the first feature map with the second feature map (page 5 left side third paragraph of Fu, In order to augment training data, we use satellite images of different times and randomly rotate (with random rotate angle) or mirror satellite images and LiDAR point clouds; page 10 left side first paragraph of Fu, To improve the computational efficiency, the feature maps of the entire satellite image with multiple rotation angles can be extracted offline with the satellite image branch).


	Regarding claim 18, the modified invention of Fu teaches a method wherein the aerial image data is provided by at least one external entity that is spatially separated from the vehicle (abstract of Fu, satellite image. Para. [0019] of Van Sickle, Aerial images may include high altitude aerial images and low altitude aerial images. High altitude aerial images may be collected from a high altitude aerial vehicle having a distance from the earth's surface greater than a high altitude threshold. An example of a high altitude vehicle is a satellite orbiting earth).


	Regarding claim 19, the modified invention of Fu teaches a method wherein the aerial image data is provided by at least one satellite system (abstract of Fu, satellite image. Para. [0019] of Van Sickle, Aerial images may include high altitude aerial images and low altitude aerial images. High altitude aerial images may be collected from a high altitude aerial vehicle having a distance from the earth's surface greater than a high altitude threshold. An example of a high altitude vehicle is a satellite orbiting earth).

	
	Regarding claim 20, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Fu teaches a second processor on board the vehicle configured to determine the pose of the vehicle using the learned neural network (abstract of Fu, Then based on the outputs of the network, a particle filter is used to obtain the probability distribution of the vehicle pose).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (“LiDAR-based vehicle localization on the satellite image via a neural network”, Robotics and Autonomous Systems, Volume 129, July 2020, pages 1-11, https://doi.org/10.1016/j.robot.2020.103519, retrieved from the Internet on 9/1/2022) and Van Sickle et al (US20200364247) in view of Stojanovic et al (US20190050648).
Regarding claim 3, the modified invention of Fu fails to teach a method comprising applying, by the first processor, an interpolation on the second feature map before correlating the first feature map with the second feature map.
However Stojanovic teaches applying an interpolation on the second feature map before correlating the first feature map with the second feature map (para. [0052]-[0053], When registered two images, at least one of the two images may be upsampled and/or downsampled such that the pixel resolution of the two images is at least similar. That is, the resolution of at least one of the two images may be updated such that the spatially-discretized regions depicted in the two images are of at least a similar spatial dimension; That is semantic features included in the aerial-view semantic map are correlated with semantic features on the real-time aerial images of an object).
Therefore taking the combined teachings of Fu and Van Sickle with Stojanovic as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Stojanovic into the method of Fu and Van Sickle. The motivation to combine Van Sickle, Stojanovic and Fu would be to enable a dense approach for localization that employs all (or most) of the semantically-labelled pixels of semantic maps/images to increase the performance of the inverse perspective mappings (para. [0033] of Stojanovic).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (“LiDAR-based vehicle localization on the satellite image via a neural network”, Robotics and Autonomous Systems, Volume 129, July 2020, pages 1-11, https://doi.org/10.1016/j.robot.2020.103519, retrieved from the Internet on 9/1/2022) and Van Sickle et al (US20200364247) in view of Theverapperuma et al (US20220024485).
Regarding claim 11, the modified invention of Fu fails to teach a method of learning, by the first processor, the neural network until a convergence to a specified accuracy is reached such that a learned neural network is provided.
However Theverapperuma teaches learning neural network (para. [0006], a machine learning model (e.g., a convolutional neural network or CNN)) until a convergence to a specified accuracy is reached such that a learned neural network is provided (para. [0140], The processing in FIG. 9 can be repeated until the machine learning model converges to a configuration that provides a threshold level of accuracy).
Therefore taking the combined teachings of Fu and Van Sickle with Theverapperuma as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Theverapperuma into the method of Fu and Van Sickle. The motivation to combine Van Sickle, Theverapperuma and Fu would be to minimize errors in inferences (para. [0139] of Theverapperuma).


Allowable Subject Matter
Claims 4-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
Urtasun et al (US20200160151) teaches comparing features from a ground-based sensor image and satellite image (para. [0128]) and determining a loss based on the estimated position of a source object with respect to the ground-truth state of the source object (para. [0251]).
Kim et al (“Satellite Image-based Localization via Learned Embeddings”, 2017 IEEE International Conference on Robotics and Automation (ICRA), pages 2073-2080, 24 July 2017, DOI: 10.1109/ICRA.2017.7989239, retrieved from the Internet on 9/1/2022) teaches estimating a vehicle’s pose using ground level images and satellite images (abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663